DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 and 16-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (Parikh), Pub. No. 2016/0057075, in view of Dhandu et al. (Dhandu), Pub. No.  2020/0028749.

As to claim 1, Parikh teaches the invention substantially as claimed, including a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
	monitor a network that includes a collection of interconnected virtual network functions (VNFs), wherein the monitoring comprises receiving control information associated with a data flow from a VNF of the collection of VNFs, wherein the VNF performs a network task on the data flow, and wherein the control information indicates an action to take to address an issue associated with data flow (Parikh; paragraphs [0008-0009; 0041-0042]);
	determine, based on the monitoring, whether physical resources allocated to the
VNF have facilitated performance at a target level for the data flow (Parikh; paragraphs [0031; 0042; 0064]); and 
	responsive to determining that the performance of the VNF is below the target level, modify number or capacity of resources of the VNF based on the action indicated in the control information (Parikh; paragraph [0042]).
	However, Parikh does not explicitly teach modify the allocation of the physical resources to the VNF based on the action indicated in the control information. Dhandu teaches a Network Function Virtualisation Management and orchestration system (NFV MANO) carries out one of VNF scale up, scale down, scale out, or scale in operations on impacted service chain component or components where processing load crossed a threshold. The operations of scaling give the ability to dynamically extend or reduce resources allocated to the Virtualised Network Function. The different types of scaling include scaling up/down and scaling out/in. Scaling Up/Down is the ability to scale by changing allocated resource, e.g. increase/decrease memory, CPU, Central Processing Unit Unit, capacity or storage size whereas scaling Out/In is the ability to scale by add/remove resource instances, e.g. Virtual Machines, (add remove instances of the VNF) (Dhandu; paragraph [0059]). It would have been obvious to one of ordinary skill in the Data Processing art before the effective filling date of the claim invention to combine the teachings of Parikh and Dhandu to scale up/down or modify the allocation of the physical resources to the VNF based on the action indicated in the control information because it would offer time critical services reliably by advanced preparation to handle upcoming service demand.

As to claims 2-4, Parikh and Dhandu teach responsive to determining that the performance of the VNF is below the target level, change a policy used by the VNF, wherein the policy indicates a service level provided to a respective data flow served by the VNF; changing the policy comprises providing a different service level to the VNF data flow;  the control information identifies a policy used by the VNF to control the data flow, and wherein the changing of the policy used by the VNF includes the policy identified by the control information (Parikh; paragraphs [0007; 0042; 0046]. Dhandu; paragraph [0059]).

As to claims 5-7, Parikh and Dhandu teach the control information includes an identifier identifying the policy used by the VNF; the action indicated by the control information includes one or more of: adjusting a size of a Transmission Control Protocol (TCP) window, tearing down the communication flow, imposing data rate control of the communication flow, selecting a different route through the network, and changing a quality-of-service (QoS) policy; the allocation of the physical resources comprises an allocation of any or a combination of processing resources and storage resources (Parikh; paragraphs [0007; 0024; 0036; 0046; 0068]. Dhandu; paragraph [0059]).

As to claims 8-10, Parikh and Dhandu teach the control information includes information indicating an amount of data handled by the VNF for a respective data flow; 
determine a load of the VNF based on the information indicating the amount of data; generate a visual representation of performance or status based on the control information (Parikh; paragraphs [0068; 0073; 0094]. Dhandu; paragraph [0059]).

Claims 11-14 and 16-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Applicant's arguments with respect to claim 1-14 and 16-20 have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Le H Luu/
Primary Examiner, Art Unit 2448